Citation Nr: 1033181	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-07 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits in 
the amount of $41,137.00.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1972 to August 1975.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 decision of the Committee on Waivers and 
Compromises (Committee) of the Regional Office (RO) of the VA in 
Milwaukee, Wisconsin.  This case was denied by the Board in an 
August 2009 decision, which the Veteran appealed to the Court of 
Appeals for Veterans Claims (Court).  In May 2010, a Joint Motion 
for Remand was filed and granted by the Court.  

In May 2009, the Veteran testified before the undersigned at a 
video hearing.  A transcript of the hearing is associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although cognizant of the delay that will result, the Board finds 
that a remand is necessary in this case because a review of the 
claims files has revealed that certain documents relevant to the 
appeal are no longer associated with the claims files.  
Specifically, the January 2008 statement of the case lists the 
following documents, dated between September 2003 and July 2007, 
that are not physically found in the claims files but which are 
needed to adjudicate the claim: an Income Verification Match 
(IVM) information sheet showing self-employment income of 
$10,762.00 and unearned income of $58.00 received in 2002 (dated 
May 24, 2005); a development letter sent to the Veteran 
requesting verification of the self-employment and unearned 
income from 2002 (dated August 9, 2005); a due process letter 
sent to the Veteran proposing to stop pension benefits effective 
February 1, 2002, because his income was over the limit (dated 
December 12, 2005); a VA Form 21-4138, Statement in Support of 
Claim, received from the Veteran informing VA that he reported 
his employment in February 2003 and indicating that he began 
working in October 2002 (dated December 30. 2005); an award 
action taken to reduce pension benefits effective February 1, 
2002, and which stopping benefits effective November 1, 2002, due 
to the Veteran's income being over the limit (dated November 29, 
2006); notification letter informing the Veteran that his pension 
benefits were reduced and then stopped and that an overpayment 
had been created (dated November 30, 2006); a Debt Management 
Center letter to the Veteran informing him that he had an 
overpayment of $41,137.00 (dated December 11, 2006); a VA Form 
5655, Financial Status Report and VA Form 21-4138, Statement in 
Support of Claim, received requesting a complete waiver of the 
debt (dated February 23, 2007); a request for hearing dated March 
1, 2007; a letter to the Veteran acknowledging the hearing 
request dated April 3, 2007; a letter to the Veteran informing 
him of the date, time, and place of his hearing dated May 16, 
2007; a VA Form 119, Report of Contact, with the Veteran to 
clarify the purpose of the hearing in which he informed VA that 
he felt that VA had made an administrative error that led to the 
overpayment and inquired about reopening his claim for pension 
benefits as he had not worked since January 2007 dated June 22, 
2007); VA Form 119, Report of Contact, with the Veteran 
documenting an informal hearing that was held because the main 
issue of his request for a waiver was postponed due to the 
hearing and showing that in the meeting he and The American 
Legion representative were given the forms needed to reopen the 
claim for pension benefits dated June 25, 2007; and a VA forms 
21-0517-1, Eligibility Verification Report, 21-8416, Medical 
Expense Report, and 21-686c, declaration of Statius of Dependents 
along with supporting documentation received from the Veteran 
dated June 27, 2007.

Thus, the Board determines that a remand is necessary so that 
these documents may be associated with the claims files before 
further adjudication takes place.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) 
(holding that when reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the veteran to attempt to obtain them).  

Following the appropriate privacy guidelines, the RO should also 
forward to the Board the Veteran's IVM folder.  Id; Also see 
26 U.S.C. §§ 6103, 7213, and 7213A (West 2002); 38 U.S.C. 
§§ 5106, 7104(a) (West 2002); 38 C.F.R. § 20.1301 (2009); 
VAOPGCADV 13-98 (July 9, 1998); VAOPGCADV 14-98 (July 9, 1998); 
VAOPGCADV 15-98 (July 9, 1998); VAOPGCADV 11-99 (June 7, 1999); 
M21-1, Part IV, Chapter 31; M21-1, Part IV, Change 97, § 31.50; 
Tax Information Security Guidelines for Federal, State and Local 
Agencies: Safeguards for Protecting Federal Tax Returns and 
Return Information, Department of the Treasury, Internal Revenue 
Service, Publication 1075 (Rev. 3-99) (IRS Security Guidelines); 
Chairman Memorandum: 01-99-23 (October 8, 1999); Internal Revenue 
Service Decision Letter DL-111463-98 (Sept. 30, 1998).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC should obtain and/or 
reconstruct the following documents which 
are listed in the January 2008 statement 
of the case that are not physically found 
in the record and associate them with the 
claims files: 

a.	Development letter sent to the 
Veteran requesting verification of 
the self-employment and unearned 
income from 2002 dated August 9, 
2005.

b.	Due process letter sent to the 
Veteran proposing to stop pension 
benefits effective February 1, 2002, 
because his income was over the limit 
dated December 12, 2005.

c.	VA Form 21-4138, Statement in Support 
of Claim, received from the Veteran 
informing VA that he reported his 
employment in February 2003 and 
indicating that he began working in 
October 2002 dated December 30, 2005.

d.	Award action taken to reduce pension 
benefits effective February 1, 2002, 
and then stopping benefits effective 
November 1, 2002, due to the 
Veteran's income being over the limit 
dated November 29, 2006.

e.	Notification letter informing the 
Veteran that his pension benefits 
were reduced and then stopped and 
that an overpayment had been created 
dated November 30, 2006.

f.	Debt Management Center letter to the 
Veteran informing him that he had an 
overpayment of $41,137.00 dated 
December 11, 2006.

g.	VA Form 5655, Financial Status Report 
and VA Form 21-4138, Statement in 
Support of Claim, received requesting 
a complete waiver of the debt dated 
February 23, 2007.

h.	Request for hearing dated March 1, 
2007.

i.	Letter to the Veteran acknowledging 
the hearing request dated April 3, 
2007.

j.	Letter to the Veteran informing him 
of the date, time, and place of his 
hearing dated May 16, 2007.

k.	VA Form 119, Report of Contact with 
the Veteran, to clarify the purpose 
of the hearing in which he informed 
VA that he felt that VA had made an 
administrative error that led to the 
overpayment and inquired about 
reopening his claim for pension 
benefits as he had not worked since 
January 2007 dated June 22, 2007.

l.	VA Form 119, Report of Contact with 
the Veteran, documenting an informal 
hearing that was held because the 
main issue of his request for a 
waiver was postponed due to the 
hearing and showing that in the 
meeting he and The American Legion 
representative were given the forms 
needed to reopen the claim for 
pension benefits dated June 25, 2007.

m.	VA forms 21-0517-1, Eligibility 
Verification Report, 21-8416, Medical 
Expense Report, and 21-686c, 
declaration of Statius of Dependents 
along with supporting documentation 
received from the Veteran dated June 
27, 2007.

All efforts to obtain and/or reconstruct 
the missing documents should be 
memorialized and this memorandum must be 
placed in the claims files.  

If any documents cannot be obtained and/or 
reconstructed, a formal finding to that 
effect that specifies each unavailable 
document should be added to the record and 
the Veteran and his representative must be 
provided with a copy of the finding as 
well as asked to provide VA with copies of 
any of the unavailable record they may 
have in their possession.

2.	The RO/AMC, after completing the above 
action and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, should readjudicate 
the Veteran's claim taking into account 
all evidence received since the January 
2008 statement of the case.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response before the appeal is 
returned to the Board.

3.	If the claim remains denied, the RO/AMC 
should also forward to the Board the 
Veteran's IVM folder following the 
appropriate privacy guidelines.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

